Title: To James Madison from John J. Murray, 2 January 1804 (Abstract)
From: Murray, John J.
To: Madison, James


2 January 1804, Glasgow. Transmits a report of U.S. trade in the district “(or so much of it as has come to my knowledge)” from 1 July to 31 Dec. 1803 and the report requested in JM’s 9 Apr. 1803 circular. Sends this by way of Liverpool as there have been no U.S. ships in his district for two months.
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 1 p.; docketed by Wagner as received 24 Mar. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.


